UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 96-7581



CHARLES SERGIO HAGLER, JR.,

                                            Plaintiff - Appellant,

          versus


GERALDINE P. MIRO, Warden; LIEUTENANT NEWTON;
MR. PATE, SMHU Manager,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CA-95-3763-4-22-BE)


Submitted:   August 28, 1997           Decided:     September 9, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Sergio Hagler, Jr., Appellant Pro Se. William Llewellyn
Pope, POPE & RODGERS, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the recommendation of

the magistrate judge and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Hagler v. Miro, No.
CA-95-3763-4-22-BE (D.S.C. Sept. 23, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2